United States Court of Appeals
                                                                      Fifth Circuit
                                                                   F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                       March 12, 2007

                                                               Charles R. Fulbruge III
                                                                       Clerk
                               No. 05-51527
                             Summary Calendar


                      UNITED STATES OF AMERICA,

                                                    Plaintiff-Appellee,

                                  versus

                             KEVIN MCFADDEN,

                                                   Defendant-Appellant.



            Appeal from the United States District Court
                 for the Western District of Texas
                       USDC No. 5:00-CR-204-4


Before JONES, Chief Judge, and HIGGINBOTHAM and SMITH, Circuit
Judges.

PER CURIAM:*

            Kevin McFadden appeals the fifty-six-month sentence he

received after his supervise release was revoked.              He contends

that, pursuant to United States v. Booker, 543 U.S. 220 (2005),

sentences   imposed   upon    revocation   of   supervised    release      are

reviewed under the reasonableness standard.          Further, he argues

that the sentence imposed was unreasonable because it substantially

exceeded the guidelines advisory range and the district court’s



     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
reasons for imposing the sentence were insufficient insofar as they

did not comport with 18 U.S.C. § 3553(a).

              This court need not decide the appropriate standard of

review for a sentence imposed upon revocation of supervised release

in the wake of Booker because McFadden has not shown that his

sentence was either unreasonable or plainly unreasonable.              See

United States v. Hinson, 429 F.3d 114, 120 (5th Cir. 2005), cert.

denied, 126 S. Ct. 1804 (2006).           McFadden’s sentence, while in

excess of the recommended range, was within the statutory maximum

sentence that the district court could have imposed.           Further, a

review   of     the   record   demonstrates   that   the   district   court

considered the relevant sentencing factors.          See United States v.

Smith, 440 F.3d 704, 707 (5th Cir. 2006).        Therefore, the sentence

was neither unreasonable nor plainly unreasonable.

              Accordingly, the district court’s judgment is AFFIRMED.




                                      2